Citation Nr: 0921037	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from August 1970 to 
August 1973.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico that denied the reopening of the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder.  

In December 2006, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board subsequently remanded the 
case for additional development in November 2007; the case 
has now been returned to the Board for appellate review.

The Board notes that the appellant's claim for service 
connection for a nervous condition was originally denied in a 
November 1975 memorandum rating decision; this decision was 
ratified in an April 1976 rating decision.  The appellant 
disagreed with the denial, and after a Statement of the Case 
(SOC) was issued in June 1976, he submitted a VA Form 9, 
Appeal to the Board, that same month.  At this point, the 
appellant had completed the steps needed to perfect his 
appeal to the Board.

In the June 1976 VA Form 9, the appellant also requested a 
hearing; a personal hearing was scheduled for June 9, 1977, 
at the RO.  In October 1976, the appellant submitted another 
VA Form 9 and asked that his case be forwarded to the Board 
for appellate review.  The RO responded with a letter issued 
in May 1977, and informed the appellant that the June 9, 1977 
hearing had been cancelled and that his case would be 
forwarded to the Board upon receipt of a written statement 
that he did not want a hearing.  The appellant apparently did 
not submit such a statement; the RO subsequently scheduled 
the appellant for a hearing on July 11, 1979.  On that date, 
the appellant's representative submitted a VA Form 21-4138 in 
which he cancelled the hearing and stated that the appellant 
had "no interest in continuing his appeal regarding his 
nervous condition."  The appellant's claim was thus 
withdrawn.  See 38 C.F.R. § 20.204.

The April 1976 rating decision, therefore, represents the 
original action adjudicating on the merits the nervous 
condition service connection claim.  Glynn v. Brown, 6 Vet. 
App. 523 (1994).  The April 1976 rating decision also 
represents the last final decision.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Thus, the Board will consider whether any 
of the evidence submitted since the April 1976 rating 
decision constitutes new and material evidence.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for a nervous disorder, characterized as anxiety 
neurosis with somatization features, in a rating decision 
issued in April 1976.

2.  The appellant perfected his appeal of that denial in a VA 
Form 9 received in June 1976; thereafter the appellant, in 
July 1979, withdrew his claim of entitlement to service 
connection for a nervous condition.

3.  The evidence received since the April 1976 rating 
decision, when presumed credible and when considered with 
previous evidence, does not relate to an unestablished fact 
necessary to substantiate the claim and, when considered 
together with the previous evidence of record, does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1976 rating decision that denied the claim for 
service connection for a nervous (psychiatric) disorder is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  The evidence received subsequent to the April 1976 rating 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has specified duties to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was notified of the 
information necessary to substantiate his psychiatric 
disorder new and material evidence claim in correspondence 
dated in July 2004 (prior to the issuance of the September 
2004 rating decision), and December 2007.  In those documents 
the RO informed the appellant about what was needed to reopen 
his claim for service connection.  

In particular, the letters informed the appellant of what 
constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the 
claim.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for a psychiatric disorder, the underlying claim.  
Furthermore, the December 2007 notice letter expressly told 
the appellant that he needed to submit medical evidence 
showing a current mental disability as well as medical 
evidence establishing a link or nexus between his current 
disability and his service.  Consequently, the Board finds 
that adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for a 
psychiatric disorder found insufficient in the previous 
denial.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a Supplemental 
Statement of the Case issued in March 2009 - after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as any timing error did not affect the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the new and material evidence 
claim after the initial decision by the AOJ, did not affect 
the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
reopen his claim from the notice letter sent to him by the RO 
in December 2007.  In particular, the AOJ has informed the 
appellant of what constituted new and material evidence, why 
his service connection claim had previously been denied, and 
what was needed to reopen that claim.  The appellant was 
informed of the evidence and information needed to establish 
entitlement to service connection for a psychiatric condition 
(the underlying claim).  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection have been stated 
repeatedly, as have those for new and material evidence, thus 
establishing that a reasonable person such as the appellant 
could be expected to understand what was still needed based 
on all the various types of notice provided in the record of 
this case.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed for his nervous disorder claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the appellant was afforded a Board hearing at 
which he provided testimony about his claim.  VA reviewed the 
appellant's claims file.  VA and private medical records were 
obtained and associated with the claims file.  Social 
Security Administration (SSA) disability records were 
obtained and associated with the claims file.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information in a letter 
sent to him in March 2006.  In addition, because the 
reopening of the appellant's claim for service connection is 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  He was also afforded the 
opportunities to submit evidence and to present testimony at 
a Board hearing conducted at the RO in June 2007.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The claimant prevails in either event.  
However, if the weight of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The appellant submitted his claim to reopen in July 2004.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The April 1976 rating decision, 
the last time the service connection claim for a psychiatric 
disorder was finally disallowed on any basis, is final and 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
April 1976 rating decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

The evidence considered by the RO in reaching its April 1976 
denial included a VA Form 21-256 submitted in June 1974; the 
appellant's service medical treatment records; VA medical 
treatment records dated in 1975; the report of a VA medical 
examination conducted in July 1974; the reports of VA 
psychiatric examinations conducted in August 1974, and 
September 1975; and various written statements submitted by 
the appellant.

In his June 1974 application for benefits, the appellant 
sought service connection for a skin condition; he did not 
report any psychiatric condition.  The appellant's service 
medical records do not contain any mention of any 
psychological problems and he was found to be psychiatrically 
normal on examination in May 1973.  

Post-service, the appellant was noted to be anxious during 
his July 1974 VA medical examination.  He subsequently 
underwent a VA psychiatric examination in August 1974; the 
examiner rendered a diagnosis of anxiety neurosis, chronic, 
with psychophysiologic features and stated that the condition 
was mild to moderate in severity.  The appellant underwent 
another VA psychiatric examination in September 1975; the 
examiner rendered a diagnosis of anxiety neurosis with 
somatization features and stated that the condition was mild 
in severity.

The reports of VA medical treatment dated in 1975 indicate 
that the appellant sought treatment for back pain.  He also 
reported, during a June 1975 mental health clinic visit, that 
he had received a gunshot wound in his left thigh on March 
20, 1975.  The appellant described having auditory and visual 
hallucinations.  No diagnosis was rendered, although the 
appellant was given a prescription for Valium.  In October 
1975, the appellant reported that he started getting nervous 
and more depressed after an incident with his stepmother.  
The next month, the appellant was found to still be in need 
of psychiatric treatment.  In December 1975, the appellant 
complained of sleep problems since service.

The November 1975 rating decision indicated that the 
appellant's service medical records were silent for any 
findings related to a psychiatric disorder.  The June 1976 
Statement of the Case (SOC) indicated that, while the 
appellant had been diagnosed with an anxiety neurosis within 
one year of his discharge from service, in August 1974, this 
condition was not one that was listed in 38 C.F.R. § 3.309 
(psychosis).  The anxiety neurosis was found to not be a 
condition for which presumptive service connection was 
allowed and, in the absence of evidence of the existence of 
anxiety neurosis in service, service connection was denied 
for that condition.

The appellant submitted a claim to reopen his 
neuropsychiatric disorder service connection claim in July 
2004; he stated that he had been receiving psychiatric 
treatment since his discharge from service.  As service 
connection for his anxiety neurosis disorder had previously 
been denied because the condition had not been shown to have 
existed in service or to be a psychosis for which presumptive 
service connection applied, for new evidence to be material 
for the psychiatric claim, it would have to tend to show that 
current psychiatric pathology was shown during active service 
or that a psychosis was manifested to a compensable degree 
within a one-year period thereafter.  Medical evidence that 
demonstrated a nexus between his current disorder and his 
service would also be new and material evidence.

The evidence added to the claims file after April 1976 
includes the testimony the appellant provided at his May 2005 
personal hearing at the RO; the reports of VA medical 
treatment rendered between December 1997 and August 2005; 
treatment records from a private neurologist dated in 
February 2003; a report from a psychological evaluation 
conducted for SSA purposes in May 2003; treatment records 
from a private psychiatrist dated between December 2002 and 
July 2003; the testimony the appellant provided at his June 
2007 Travel Board hearing; and various written statements 
submitted by the appellant.

Review of the appellant's VA treatment records reveals that 
he was treated for arterial hypertension between December 
1997 and June 1999.  A November 2003 VA psychiatric progress 
note indicates that the appellant had lost his job of 20 
years in 1996, and that as a result he had begun to feel sad.  
Afterward he entered into the gasoline retail business where 
he was hijacked five times; he went out of business.  It was 
noted that, in December 2002, he went to a private 
psychiatrist.  A dysthymic disorder was diagnosed.  A May 
2005 VA note states that the appellant had been followed by a 
private psychiatrist since 2002, and that the appellant had 
briefly seen a psychiatrist in 1974.  The appellant was noted 
to not have had any psychiatric admissions; he was said to 
have tried to hang himself five years previous (that would be 
in 2000).  A diagnosis of depressive disorder, not otherwise 
specified was rendered.  Rule out anxiety disorder, not 
otherwise specified, was also noted.  

The May 2003 SSA evaluation indicated that the appellant was 
experiencing depression and anxiety.  The February 2003 
private neurologist report indicated that the appellant was 
experiencing low back pain; this low back pain was said to 
have begun 15 years before.  A July 2003 private psychiatrist 
record stated that the first signs of the appellant's illness 
had occurred in September 2002, and that the appellant had 
first been seen by the psychiatrist in December 2002.  At 
that time, the appellant complained of anxiety, depression, a 
low mood, nervousness, apathy and insomnia.  The psychiatrist 
wrote that the appellant dated the onset of his present 
emotional condition back to September 2002 when he began to 
develop emotional symptoms after being assaulted several 
times while working at a gas station.  The appellant was 
experiencing recollections of the events in which he was 
assaulted and shot.  The psychiatrist rendered a diagnosis of 
posttraumatic stress disorder (PTSD), as well as a diagnosis 
of a mixed anxiety and depressive disorder.

The appellant testified at his May 2005 personal hearing at 
the RO that he had been treated within one year of his 
discharge from service for a psychiatric disorder.  He said 
that he continued to be treated for psychiatric problems.  
The appellant further testified that he had been treated 
shortly after his discharge from service by doctors at VA who 
had given him medication, including Valium.  He also reported 
private treatment in the year 2000.  The appellant stated 
that he had not received any psychiatric treatment between 
1975 and 2000.  He said that he had been in treatment at VA 
since 2003.  The appellant provided similar testimony at his 
June 2007 Board hearing.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including psychoses, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

As previously noted, the appellant's claim was denied in 
April 1976 because the evidence of record did not show any 
existence of the appellant's psychiatric pathology while he 
was on active duty service.  Nor did the evidence show the 
existence of a psychosis manifested to a compensable degree 
within one year of the appellant's August 1973 discharge from 
service.  The evidence added to the claims file since April 
1976 does demonstrate the current existence of psychiatric 
pathology, but the evidence indicates that the current 
pathology had its onset in September 2002, that he had 
experienced some symptoms in 1996 after he lost his job and 
that he had made a suicide attempt in approximately 2000.  
The evidence added to the claims file since April 1976 also 
indicates that the appellant was not in receipt of any 
psychiatric or mental health treatment between 1975 and 2000, 
and does not include any evidence of any etiologic link 
between the current psychiatric condition and the appellant's 
service.  

Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of a psychosis within a year of the 
appellant's separation from active service to support 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  Review of the medical evidence of record reveals 
diagnoses of anxiety neurosis (1974-75); PTSD (2003); 
dysthymic disorder (2003); mixed anxiety and depressive 
disorder (2003); depressive disorder (2005); and anxiety 
disorder (2005).  Only psychoses are entitled to service 
connection on a presumptive basis under the law.  See 
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. § 3.309(a).  As 
reflected in 38 C.F.R. § 4.132 (1973), in effect at the time 
of the appellant's claim, anxiety disorders and depressive 
disorders were classified as psychoneurotic disorders, not as 
psychotic disorders.  The current regulations also do not 
list PTSD or anxiety or depression/dysthymia as a psychosis 
or psychotic disorder, but rather as anxiety disorders and a 
mood disorder, respectively.  See 38 C.F.R. § 4.130 (2008).

The written statements of the appellant that his current 
psychiatric disorder is causally connected to some incident 
of his active service are not probative as there is no 
evidence in the record that the appellant has any medical 
knowledge or expertise to render such an opinion.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 
214 (1993).  These statements are not competent evidence of 
an etiologic nexus between his active military service and 
his current claimed condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Neither the 
appellant nor his representative has shown that they have the 
requisite competence.  Furthermore, the appellant has not 
submitted any medical opinion in support of his contention 
that there is a nexus relationship between his current 
psychiatric disease processes and his military service.

The Board concludes that items of evidence received since the 
April 1976 rating decision are "new" because they are 
pertinent to the appellant's claim and were not previously of 
record.  However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating the claim.  Rather 
it merely confirms that the appellant still believes that he 
has incurred permanent psychiatric disability from his active 
service and it does not offer any indication of a competent 
causal link or nexus between any of the diagnosed psychiatric 
pathology and his active military service.  

The appellant has contended that his current psychiatric 
pathology is related to his service in the military.  
However, there is no evidence of any psychotic condition 
existing within one year of the appellant's departure from 
active service in 1973, and there is no competent medical 
opinion linking any kind of psychiatric or psychological 
condition to his active military duty.  The evidence added to 
the record since April 1976 does not address or contradict 
the reasoning offered in support of the April 1976 rating 
decision.  In other words, it does not tend to support any 
one of the appellant's contentions in a manner not already 
shown in April 1976.  The newly received evidence merely 
demonstrates that the appellant continues to maintain that he 
has psychiatric ailments that are related to his service in 
the military.  It has no direct bearing on the issue of 
entitlement to service connection for said disorders, and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45 (1992).

The Board has considered the appellant's statements that he 
suffers from psychiatric problems that were caused by, or 
related to, his service.  The Board reiterates, however, that 
lay statements are not material within the meaning of 
38 C.F.R. § 3.156.  In Moray v. Brown, 2 Vet. App. 211, 213-
214 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
April 1976 rating decision does not provide relevant 
information as to the question of whether the appellant's 
current psychiatric pathology, including PTSD, anxiety 
disorders and/or depressive disorders, is etiologically 
related to any incident of his service.  No competent medical 
opinion linking the appellant's current claimed psychiatric 
conditions to his service has been received since the April 
1976 rating decision.  

For the reasons set forth above, none of the evidence added 
to the record since the April 1976 rating decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen either the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder.  As none of the evidence added to the record since 
the April 1976 rating decision, either by itself or in the 
context of all the evidence, both old and new, is competent 
medical evidence reflecting the existence of any psychiatric 
condition etiologically related to any incident of service, 
the Board concludes that the evidence of record added since 
the April 1976 rating decision does not constitute new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for any psychiatric disorder.  
Therefore, the April 1976 rating decision remains final, and 
the psychiatric disorder service connection claim is not 
reopened.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in his 
belief that his psychiatric problems are related to his 
military service.  However, while the Board has carefully 
reviewed the record in depth, it has been unable to identify 
a basis upon which any of the benefits sought may be granted.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


